Oliver, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the incorporation of the record in reappraisement 121159-A, etc., which case was decided on September 17, 1940, Toa Kigyo Corp. et al. v. United States, Reap. Dec. 5002.
Following the decision in the incorporated case, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised unit values, less 3 per centum, less % per centum as swell allowance, less nondutiable charges as found by the appraiser. Judgment will be rendered accordingly.